Citation Nr: 1340961	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-31 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to a disability rating in excess of 20 percent for chronic lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at an April 2013 hearing before the undersigned Veterans Law Judge (VLJ) held sitting at the RO in Wilmington, Delaware.  A transcript of that hearing is associated with the claims file.

In April 2013, the Veteran submitted additional evidence in support of the claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).  However, the additional evidence is duplicative of the evidence already associated with the claims file.

The reopened issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision issued in February 1997, the RO denied a claim for service connection for shoulder condition.

2.  Evidence added to the record since the prior final denial in February 1997 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating a claim for a right shoulder disability.

3.  The Veteran's chronic lumbosacral strain with degenerative disc disease has been manifested by subjective complaints of pain, and limitation of motion, at most, to 60 degrees of forward flexion, 10 degrees of extension, 20 degrees of bilateral lateral flexion, and 20 degrees of bilateral lateral rotation; the combined range of motion of the thoracolumbar spine, at the least, was 150 degrees.  


CONCLUSIONS OF LAW

1.  The February 1997 rating decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for a rating greater than 20 percent for chronic lumbosacral strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen the claim of service connection for a right shoulder disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA correspondence dated in December 2008 and December 2012 advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the Veteran was informed of what evidence was required to substantiate the claim for an increased rating, of his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  The December 2008 VA notice was provided prior to the January 2009 initial adjudication, in compliance with Pelegrini.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his post service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that the Veteran indicated in a May 1997 VA treatment report that he was rejected for Social Security Administration (SSA) disability claim, which he was appealing.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran has records relating to SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  In this regard, the Board finds that the Veteran's SSA records from the late 1990s are not relevant to the Veteran's present claim for an increased rating for his service-connected chronic lumbosacral strain with degenerative disc disease, which was filed in December 2008.

Furthermore, VA examinations were conducted January 2009 and January 2013.  38 C.F.R. § 3.159(c)(4).  Each examiner conducted a physical examination, recorded clinical findings to include range of motion and neurologic testing, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the current severity of his service-connected low back disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the VA personnel who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) also requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill the same duties to comply with the above regulation.  At the April 2013 Travel Board hearing, the VLJ explained the issues on appeal.  The hearing focused on the elements necessary to substantiate the increased rating claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The VLJ asked questions to ascertain the symptoms, duration of symptoms, and severity of symptoms.  The VLJ also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that all due process, to include VA's duty to assist, has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Bernard v. Brown, 4 Vet. App. 384 (1993).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran originally filed a claim for entitlement to service connection for shoulder condition in July 1996.  The claim was denied in a February 1997 rating decision on the basis that the evidence did not show a chronic shoulder disability subject to service connection.  The RO notified the Veteran of the decision in the same month.  The rating decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year period following the notice of that decision.  Thus, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The Veteran filed a claim for a right shoulder disability in November 2008.  The January 2009 rating decision on appeal denied the claim to reopen the issue of service connection for a right shoulder disability finding that new and material evidence has not been received.

As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence and contentions received since the final February 1997 rating decision.  After reviewing the record, the Board finds that the additional evidence and contentions received since the final rating decision are new and material within the meaning of 38 C.F.R. § 3.156(a).

Evidence submitted and obtained since the February 1997 rating decision includes VA outpatient treatment records, dated from June 1995 to October 1997 and from October 2009 to January 2013; VA compensation and pension examinations dated in January 2009 and January 2013; and lay statements from the Veteran and his representative.  Among the additional evidence received is the Veteran's April 2013 hearing testimony asserting that the symptoms of pain and weakness in the right shoulder began a few days following a September 1987 motor vehicle accident in service.  The Veteran described that he had difficulty reaching for objects over his head or picking things up.  He further stated that he continued to experience the same right shoulder symptoms ever since that time.

Without addressing the merits of this evidence, the Board finds that the Veteran's April 2013 hearing testimony addresses the issue of whether the Veteran has a current right shoulder disability related to service, and it is presumed credible for the limited purpose of reopening a claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability, since the February 1997 rating decision.  On this basis, the claim of entitlement to service connection for a right shoulder disability is reopened.

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's chronic lumbosacral strain with degenerative disc disease is currently rated under Diagnostic Codes 5237.  Diagnostic Code 5237 directs that lumbosacral strain be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 20 percent evaluation is for application when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id., at 206.  Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran was afforded a VA spine examination in January 2009.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported intermittent low back pain of varying intensity.  There was no radiation of the pain to the legs.  The Veteran did not use any assistive devices for the low back condition.  The examiner noted that the Veteran was currently not working because he had been receiving treatment for cancer of the tongue; however, that while the Veteran was working he would have to be at his desk typing for a considerable period of time and he would develop low back pain that would cause him to stand up and walk around to seek relief of the pain.  Prior to the use of Hydrocodone for the tongue cancer, the Veteran was using a TENS (Transcutaneous Electrical Nerve Stimulation) unit with a reasonably good result, as well as Tylenol, for the low back pain.  He had increased low back pain with sitting or standing more than 30 to 40 minutes and had to frequently change his positions.  He reported flare-ups with cold weather.  There had been no incapacitating episodes of low back pain during the previous 12 months.

On physical examination, there was tenderness to palpation over the lumbar spine.  The ranges of motion of the lumbar sacral spine, measured with a goniometer, were forward flexion to 60 degrees; extension to 15 degrees; right and left lateral rotation to 20 degrees; and right and left lateral flexion to 20 degrees.  At the end of each range of motion, the Veteran complained of pain and was unable to further flex or extend.  After three repetitive uses, forward flexion and bilateral lateral flexion and extension remained unchanged; however, extension was slightly reduced to 10 degrees due to pain, but not because of fatigue, weakness, or lack of endurance.  On neurologic examination of the lower extremities, there was localized weakness.  Reflexes were 2 plus in the knees, absent bilateral ankles and there was no sensory abnormality in the legs.  X-ray showed no lumbosacral degenerative joint disease or degenerative disc disease.  The diagnosis was chronic lumbosacral strain.

In an April 2011 VA primary care initial evaluation note, the Veteran reported a history of back pain since 1987 after a motor vehicle accident.  He reported pain gradually getting worse over the years to the point it was affecting his sleep.  He described pain as sharp in the lower back with tingling/ numbness radiating to bilateral toes.  He stated that a week ago, after he walked 4 blocks his legs became weak and gave away on him and he almost fell to the ground.  He denied loss of bowel/bladder control.  The assessment was lumbar radiculopathy and chronic severe lower back pain.

In a May 2011 VA treatment report, the Veteran was seen with a chief complaint of back pain.  The Veteran reported back pain was relieved with NSAIDs (nonsteroidal anti-inflammatory drugs) and denied loss of bowel or bladder function.  X-ray of the lumbar spine revealed grossly stable regress examination of the lumbosacral spine.  Degenerative changes were seen involving the hips, sacroiliac joints (left greater than right) and facet joints (in particular facet joints of the lower lumbar spine), with no overt canal or neuroforaminal stenosis.  The examiner noted that overall, the disc spaces appeared very well-preserved and that spondylosis deformans was seen involving the lumbar spine.  There was no concerning paraspinal mass, overt concerning osteoblastic or osteoclastic activity, or findings suggestive of osteopenia. 

A June 2011 lumbar spine MRI revealed minimal discogenic disease without substantial spinal stenosis.

The Veteran was afforded another VA spine examination in January 2013.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported increased pain since the 2009 VA examination and that the pain interfered with his sleep.  He reported central low back pain if he lifted more than 5 pounds.  He did not bend frequently to pick things up because the pain radiated to his buttocks as he started to stand up and went away after he stood for 1 to 2 minutes.  He could not rake leaves or mow the lawn because of the pain with bumping when he sits on the tractor to cut the lawn.  He related that the increase in his discomfort had been present for about a year.  

The range of motion testing revealed 80 degrees of flexion, with painful motion beginning at 70 degrees; 15 degrees of extension; 30 degrees of left lateral flexion; 25 degrees of right lateral flexion; and 30 degrees of lateral rotation, bilaterally.  Pain began at the end of each range of motion.  The examiner noted that the Veteran did not have additional losses of range of motion following repetitive use testing.  The Veteran had less movement than normal and pain on movement; however, this did not disturb his locomotion.  There was tenderness on palpation from the paraspinal areas, bilaterally, from L1 to L3, with no guarding or muscle spasms.  Muscle strength, reflex and sensory tests of the lower extremities were normal and muscle atrophy was not shown.   Straight leg test was negative, bilaterally.  There were no neurologic abnormalities other than radiculopathy of the left lower extremity consisting of mild paresthesias on climbing.  Intervertebral disk syndrome was not shown.  The examiner stated that the function was not so diminished that amputation with prosthesis would equally well serve the Veteran.

It was noted that a January 2009 X-ray revealed very mild degenerative arthritis, subtle anterior osteophytes, and a repeat X-ray in May 2011 was grossly stable, with facet joint arthritis noted in the lower lumbar spine.  It was further noted that a June 2011 MRI reveal minimal discogenic disease without substantial spinal stenosis; the facet joints were noted to be normal.  As to the functional impact, the examiner noted that the Veteran had a sedentary job and he worked 40 hours a week since 2010.  He was able to do this job with getting up regularly to take short walks around.  The examiner concluded that although the Veteran described increasing pain and received significant pain medication including Hydrocodone, there was no objective significant change in his findings, and the MRI showed minimal findings.

At the April 2013 hearing before the Board, the Veteran testified that he was on heavier medications than usual due to tongue cancer at the time of his January 2009 VA examination; however at the time of the January 2013 VA examination, his medications were no different than usual.  He stated that he needed increased dose of medications to sleep and he had problems with sitting or walking for long periods of time due to back pain.  His low back disability prevented him from exercising or doing normal chores.  He reported that he was currently working in a sedentary position.  He could satisfactorily perform his duties with frequent breaks.  He had to get up and walk around every 15 to 20 minutes.  He further stated that he did not miss work other than taking sick leaves when he had doctor's appointments.

After consideration of the pertinent evidence of record, the Board concludes that a rating in excess of 20 percent is not warranted as there is no evidence of limitation of flexion to 30 degrees or less of forward flexion or ankylosis of the thoracolumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5239 (2012).  Rather, the evidence clearly demonstrates that the Veteran continued to retain motion in his back with at least 60 degrees of forward flexion.  The Veteran's lumbar spine disability was manifested by subjective complaints of pain, and limitation of motion, at most limited, to 60 degrees of forward flexion, 10 degrees of extension, 20 degrees of bilateral lateral flexion, and 20 degrees of bilateral lateral rotation; the combined range of motion of the thoracolumbar spine, at the least, was 150 degrees.  As there has been motion, the medical evidence of record simply does not show ankylosis of the entire thoracolumbar spine, required for the assignment of the next higher evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula.

The medical evidence of record does show that the Veteran's lumbar spine disability increased in severity in terms of limitation of motion due to pain.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  On the January 2009 VA examination, the examiner noted that after three repetitive use testing, the extension of the lumbar spine was slightly reduced to 10 degrees due to pain.  Further, the January 2013 VA examiner also stated that painful motion began at 70 degrees of forward flexion, although the Veteran could flex his back to 80 degrees.  However, the Board already considered, with each range of motion, when painful motion began and used the greatest degree of limitation of motion shown before the pain began.  The Board finds that further additional limitation of motion due to pain, fatigue, weakness, or lack of endurance beyond that contemplated by the currently assigned rating for the Veteran's low back disability has not been shown.  Accordingly, a disability rating greater than 20 percent is not warranted on this basis.

As discussed above, Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  No bowel or bladder impairment is shown in this case.  To that effect, in VA treatment reports dated April and May 2011, the Veteran denied loss bowel or bladder function.  Further, the January 2013 VA examiner found no neurologic abnormalities other than radiculopathy of the left lower extremity.  In this regard, separate service connection is already established for radiculopathy of the left lower extremity associated with chronic lumbosacral strain with degenerative disc disease, effective April 8, 2011.

Consideration has been given to an increased rating for the Veteran's service-connected low back disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  However, the record does not reflect that the Veteran's service-connected low back disability is manifested by intervertebral disc syndrome that resulted in incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician during the period on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5247.  To that effect, the January 2009 VA examination report stated that there had been no incapacitating episodes of low back pain during the previous 12 months and the January 2013 VA examiner noted that intervertebral disk syndrome was not shown.

This issue has been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected low back disability, there is no evidence of record that would warrant a rating in excess of the currently assigned 20 percent for the Veteran's service-connected disability during the period on appeal.  See Hart, 21 Vet. App. at 509.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  Ratings in excess of the currently assigned 20 percent are provided for certain manifestations of the service-connected low back disabilities, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's low back disability because they contemplate the Veteran's decreased mobility and any additional limitation of motion due to pain, as well as the neurologic symptoms associated with the low back disability.

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's chronic lumbosacral strain with degenerative disc disease.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not reflect, that the disability at issue renders him unemployable.  Although in his October 2009 notice of disagreement, the Veteran stated that his low back condition has caused him more problems with employment, pain and discomfort than VA had evaluated, the most recent VA examination report reveals that the Veteran is currently working full time in a sedentary position.  The examiner noted that the Veteran was able to do this job with getting up regularly to take short walks around.  Therefore, the evidence does not demonstrate that the Veteran's low back disability prevents him from securing and following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an increased disability rating for the Veteran's chronic lumbosacral strain with degenerative disc disease, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim to reopen the claim for service connection for a right shoulder disability is reopened, and to that extent only the appeal granted.

Entitlement to a disability rating in excess of 20 percent for the Veteran's chronic lumbosacral strain with degenerative disc disease is denied.


REMAND

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

At his April 2013 hearing before the Board, the Veteran testified that he began to experience symptoms of right shoulder pain and weakness a few days following a September 1987 motor vehicle accident in service.  He further stated that he continued to experience the same symptoms ever since that time.  The Veteran is certainly competent to provide lay evidence regarding any symptoms capable of lay observation since service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay person is competent to testify to that which he or she has actually observed and is within the realm of his or her personal knowledge).  The Board therefore finds that a VA examination is warranted to adequately decide the merits of this claim.  McLendon, 20 Vet. App. at 83.

Additionally, the record reflects that the Veteran filed for a disability claim with the Social Security Administration (SSA) in the late 1990s.  However, the Veteran's SSA records are currently not associated with the claims file.  As the Veteran's SSA records are potentially relevant to his claim of service connection for a right shoulder disability on appeal, a request for his Social Security records should be made before a decision on the merits of the Veteran's claim can be reached.  38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records for the Veteran from the VA Medical Center in Coatesville, Pennsylvania, and all associated outpatient clinics, dated from November 1996 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Contact the SSA and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of any current right shoulder disability.  The claims folder and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has any current right shoulder disability that is related to his military service, specifically including the September 1987 motor vehicle accident in service.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

4.  Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  After the above development is completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


